Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below features must be shown or the features canceled from the claim(s).  No new matter should be entered.
In claim 21, the feature, “a mast comprising … a rod,” must be shown in the drawings. Figures 6-8 show a mast including a sliding rod. These figures do not meet the drawing requirement as the claim intends to encompass more than just a sliding rod. To understand Applicant’s claimed invention it is necessary for Applicant to show at least one other embodiment that is not a sliding rod.
In claim 21, the feature, “an end cap coupled to the top portion of the mast,” must be shown in the drawings.
In claim 21, the feature, “a top end of each antenna element … is configured to couple to a different side of the end cap,” must be shown in the drawings.
In claim 21, the feature, “a bottom end of each antenna element … is configured to couple to a different side of the bottom portion of the mast,” must be shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 21, the specification does not provide proper antecedent basis for, “a mast comprising … a rod.”
In claim 21, the specification does not provide proper antecedent basis for, “an end cap coupled to the top portion of the mast.”
In claim 21, the specification does not provide proper antecedent basis for, “a top end of each antenna element … is configured to couple to a different side of the end cap.”
In claim 21, the specification does not provide proper antecedent basis for, “a bottom end of each antenna element … is configured to couple to a different side of the bottom portion of the mast.”


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 21, the limitation, “a mast comprising … a rod,” is considered new matter.  The original disclosure provides support for a mast including a sliding rod (Spec., para. [0058]); however, the limitation “a mast comprising … a rod” encompasses more than that, which is not supported by the original disclosure.
In claim 21, the limitation, “an end cap coupled to the top portion of the mast,” is considered new matter.  The original disclosure provides support for an end cap coupled to the top portion of the sliding rod (Drawings, fig. 7), but not for an end cap coupled to the top portion of the mast in the embodiment having a mast including a sliding rod.
In claim 21, the limitation, “a top end of each antenna element … is configured to couple to a different side of the end cap,” is considered new matter.  The original disclosure provides support for a top end of each antenna element coupled to only one side of the end cap (Drawings, fig. 7).
In claim 21, the limitation, “a bottom end of each antenna element … is configured to couple to a different side of the bottom portion of the mast,” is considered new matter.  The original disclosure provides support for a bottom end of each antenna element coupled to only one side of the bottom portion of the mast (Drawings, fig. 9).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21: The limitation, “a mast comprising … a rod,” is indefinite. First, the term “comprising” implies that the mast is the rod; however, the specification discloses the mast including a sliding rod. (Spec., para. [0058]) Second, the absence of the term “sliding” from the term “sliding rod” implies that the claimed rod encompasses more than just a sliding rod, the scope of which is unclear.  
Claim 21: The limitation, “an end cap coupled to the top portion of the mast,” is indefinite.  Fig. 7 shows an end cap coupled to the top portion of the sliding rod. It is unclear how the claimed arrangement should be constructed.  Looking at figure 7, if the end cap is coupled to the top portion of the mast, then that would mean that the sliding rod would have to be coupled to the top of the end cap, which would not make sense.
Claim 21: The limitation, “a top end of each antenna element … is configured to couple to a different side of the end cap,” is indefinite. Figure 7 shows a top end of each antenna element coupled to only one side of the end cap.  The meaning of the term “different side” is unclear in the context of the present invention. 
Claim 21: The limitation, “a bottom end of each antenna element … is configured to couple to a different side of the bottom portion of the mast,” is indefinite. Figure 9 shows a top end of each antenna element coupled to only one side of the bottom portion of the mast.  The meaning of the term “different side” is unclear in the context of the present invention.
For the purposes of applying prior art, claim 21 is interpreted to define the embodiment shown in figure 7.
 
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) set forth in this Office action.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845